[Cite as In re Smith, 2018-Ohio-448.]
                           STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT


IN RE:                                        )    CASE NO.17 MA 0162
                                              )
         JOHN A. SMITH.                       )
                                              )
                                              )    OPINION AND
                                              )    JUDGMENT ENTRY
                                              )

CHARACTER OF PROCEEDINGS:                          Writ of Mandamus

JUDGMENT:                                          Dismissed.

APPEARANCES:

For Relator:                                       John A. Smith, pro se
                                                   54878-060
                                                   U.S. Penitentiary
                                                   Canaan
                                                   P.O. Box 300
                                                   Waymart, Pennsylvania 18472

For Respondent:                                    Atty. Dana Lantz
                                                   City Prosecutor
                                                   City of Youngstown Law Department
                                                   Atty. Jeffrey Moliterno
                                                   Assistant Prosecuting Attorney
                                                   26 South Phelps Street
                                                   Youngstown, Ohio 44503

JUDGES:

Hon. Carol Ann Robb
Hon. Gene Donofrio
Hon. Cheryl L. Waite

                                                   Dated: January 30, 2018
[Cite as In re Smith, 2018-Ohio-448.]
PER CURIAM.


        {¶1}     Relator John A. Smith, a federal prison inmate at United States
Penitentiary, Canaan, has filed a pro se petition for a writ of mandamus seeking to
have this Court direct Respondent Youngstown Municipal Court Judge Elizabeth
Kobly to provide him a prompt and final disposition of the charges pending against
him in that court. Respondent, represented by the City of Youngstown’s Prosecutor’s
Office, has filed an “objection” to Relator’s petition, arguing that he is not entitled to
the relief sought.
        {¶2}     In October 2014, Relator was charged in Respondent’s court with loud
sound devices prohibited and driving under an OVI suspension, both first-degree
misdemeanors. He pled not guilty. At a pre-trial that occurred a month later, he
waived all statutory time limits for trial and Respondent, at his request, reset the
matter for a pretrial on January 12, 2015. Meanwhile, according to Relator’s petition,
he was arrested by federal law enforcement authorities in December 2014 and
remains incarcerated in United States Penitentiary, Canaan, which is located in
Waymart,             Pennsylvania.      (Federal        Bureau         of        Prisons,
https://www.bop.gov/locations/institutions/caa/, accessed December 21, 2017).
        {¶3}     Relator failed to appear for the January 12, 2015 pretrial and
Respondent issued an arrest warrant for Relator. A year later, Relator filed a pro se
motion to set aside the warrant arguing it was in violation of the Interstate Agreement
on Detainers Act. In the alternative, he requested Relator accept his guilty plea in
absentia. Respondent denied the motion. Relator’s attorney then filed a motion to
withdraw the arrest warrant and reset the matter for a pretrial and Respondent denied
that motion as well.
        {¶4}     On November 14, 2017, Relator filed a pro se motion in Respondent’s
court requesting a disposition of the charges pending against him.           Respondent
denied the motion that same day and Relator filed the present petition for a writ of
mandamus which is the subject of this original action. Relator also appealed to this
Court Respondent’s November 14, 2017 decision denying his motion which remains
pending as a direct appeal under our appellate jurisdiction in case no. 17 MA 0171.
                                                                                       -2-

          {¶5}   A writ of mandamus is an extraordinary remedy which should be
exercised with caution and issued only when the right is clear. State ex rel. Brown v.
Ashtabula Cty. Bd. of Elections, 142 Ohio St.3d 370, 2014-Ohio-4022, 31 N.E.3d
596, ¶ 11. Entitlement to a writ of mandamus requires the relator to demonstrate: (1)
they have a clear legal right to the relief, (2) the respondent has a clear legal duty to
provide that relief, and (3) they have no adequate remedy at law. State ex rel.
Taxpayers for Westerville Schools v. Franklin Cty. Bd. of Elections, 133 Ohio St.3d
153, 2012-Ohio-4267, 976 N.E.2d 890, ¶ 12.
          {¶6}   In this instance, Relator has available to him two adequate remedies at
law. First, the Interstate Agreement on Detainers Act provides when a person is
subject to criminal charges in this state yet is imprisoned out of state, they may seek
to be brought to trial within 180 days following the delivery of written notice to the
appropriate trial court and prosecutor’s office accompanied by “a certificate of the
appropriate official having custody of the prisoner, stating the term of commitment
under which the prisoner is being held, the time already served, the time remaining to
be served on the sentence, the amount of good time earned, the time of parole
eligibility of the prisoner, and any decisions of the state parole agency relating to the
prisoner.” R.C. 2963.30, Article III(a). Article III(b) requires the prisoner to send
written notice requesting final disposition to the “warden, commissioner of corrections
or other official having custody of him.” This official is then required to send written
notice to the appropriate locations along with a report listing the information in Article
III(a).
          {¶7}   Second, Relator filed a motion in Respondent’s court requesting a
disposition of the charges pending against him, which it denied and is the subject of a
direct appeal before this Court in case no. 17 MA 0171
          {¶8}   Accordingly, Relator’s complaint for a writ of mandamus is dismissed.


Costs taxed against Relator. Final order. Clerk to serve copies of this decision and
judgment entry pursuant to the civil rules.
                         -3-



Robb, P.J., concurs.

Donofrio, J., concurs.

Waite, J., concurs